J-S36016-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: S.J.M., A MINOR            IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: Y.S.R., MOTHER                      No. 3281 EDA 2013


             Appeal from the Order entered October 28, 2013,
       in the Court of Common Pleas of Philadelphia County, Family
  Court, at No(s): AP#CP-51-AP-0000413-2013, DP#CP-51-DP-0025209-
                      2008, FID#51-FN-463940-2009

IN THE INTEREST OF: D.C.M, JR., A              IN THE SUPERIOR COURT OF
MINOR                                                PENNSYLVANIA


APPEAL OF: Y.S.R., MOTHER                      No. 3284 EDA 2013


             Appeal from the Order entered October 28, 2013,
       in the Court of Common Pleas of Philadelphia County, Family
  Court, at No(s): AP#CP-51-AP-0000414-2013, DP#CP-51-DP-0025208-
                      2008, FID#51-FN-463940-2009

IN THE INTEREST OF: E.J.M., A MINOR            IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: Y.S.R., MOTHER                      No. 3288 EDA 2013


             Appeal from the Order entered October 28, 2013,
       in the Court of Common Pleas of Philadelphia County, Family
  Court, at No(s): AP#CP-51-AP-0000415-2013, DP#CP-51-DP-0002023-
                      2011, FID#51-FN-463940-2009

BEFORE:    GANTMAN, P.J., JENKINS, and FITZGERALD*, JJ.

MEMORANDUM BY JENKINS, J.:                       FILED OCTOBER 03, 2014

     Appellant, Y.R

Philadelphia County Court of Common Pleas on October 28, 2013,

* Former Justice specially assigned to the Superior Court.
J-S36016-14




Jr. (born in July of 2003), and E.J.M. (born in April of 2008
           1
               We affirm.

      The trial court set forth the factual background and procedural history

of this appeal as follows.

               On September 13, 2006, the Department of Human
                                                           S)

      for the [C]hildren and failure to provide a safe living
      environment. Mother left the [C]hildren in the home alone and
      unattended. The report stated the neighbors contacted police
      after one of the [C]hildren was heard screaming about being
      without parental care.

            On January 30, 2008, [DHS] received a [GPS] report, the
      [C]hildren were left in the home alone for four hours. The GPS
      report indicated the caregiver was twelve years old.

            [DHS] subsequently learned that [M]other refused to give
      prescribed medication to one of the [C]hildren who suffered from
      Attention Deficit Hyperactivity Disorder (ADHD).

            On July 14, 2011, In-[H]ome Protective Service through
      Family Support Center was implemented in the home of
      [M]other.


      was held by the Department of Human Services. The [FSP]
      objectives for [M]other were (1) to obtain appropriate housing
      with adequate and safe living conditions, (2) assure that the
      [C]hildren were left in the care of appropriate caregivers at all
      times and not left alone and (3) cooperate with sex therapy
      services and ensure medication was being administered to the
      [C]hildren.



1
  On                                                                        .
Father is not a party to this appeal, nor did he file his own appeal.
                                     -2-
J-S36016-14


            [DHS] visited the home with the In-Home Protective
      Services social worker and found an unkempt home with a foul
      odor and flea infestation. There were no beds in the home.

            On September 14, 2011, [DHS] held a subsequent [FSP]
      meeting. The FSP objectives identified were: (1) to maintain a
      clean, safe home for the [C]hildren, (2) to receive an appropriate
      medical evaluation for [M]other and the [C]hildren, and (3) to
      seek employment, job counseling and job referral.

             On January 3, 2012, [DHS] received a [GPS] report
      alleging [M]other was not properly supervising [the C]hildren,
      and the [C]hildren were begging for food in the neighborhood.
      The report further alleged S.J.M. was being molested by one of
      her brothers and by a neighborhood drug dealer. Mother was
      told of alleged sexual assaults of S.J.M. and left the emergency
      room and refused treatment for [S.J.M.].

            A hearing was held before the Honorable Walter Olszewski
      on January 4, 2012. The Court adjudicated the [C]hildren
      dependent and committed the [C]hildren to [DHS].             The
      [C]hildren were placed in foster care through First Home Care.

Trial Ct. Op., 1/30/14, at 1-2 (unpaginated).

      On July 19, 2013, DHS filed a petition to involuntarily terminate



2013, the trial court held hearings on that termination petition.      At the

hearings, Shaketta Crawford, a DHS social worker; Lakeisha Grant, First

Care Home case manager; Sabrina Hall, a DHS foster care worker; Father;

and Mother testified.    On October 28, 2013, the trial court entered its



§ 2511(a)(1), (2), (5), (8) and (b).

      On November 25, 2013, Mother timely filed notices of appeal, along

with concise statements of errors complained of on appeal pursuant to

                                       -3-
J-S36016-14


Pa.R.A.P. 1925(a)(2)(i) and (b).   On January 14, 2014, the appeals were

consolidated sua sponte. Mother raises the following issues.

      1. Whether the [t]rial [c]ourt erred by terminating the parental
         rights of [M]other, under 23 Pa.C.S.A. § 2511(a)(1), (2), (5),
         and § 2511(a)(8)?

      2. Whether the [t]rial [c]ourt erred by finding, under 23
         Pa.C.S.A. §

         and emotional needs and welfare?

          rief at 4.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary

      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing

      jury verdict. We must employ a broad, comprehensive review

      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated:

      The standard of clear and convincing evidence is defined as

      enable the trier of fact to come to a clear conviction, without



                                    -4-
J-S36016-14


In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004)

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).         Additionally,

this C

                                                                       In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 581
Pa. 668, 863 A.2d 1141 (2004). Accordingly, as the trial court focused on



that section for our review.

      The trial court found that DHS presented sufficient grounds to

                                                  wing subsections of Section

2511(a):

         § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.


                                     -5-
J-S36016-14


                                   * * *

      (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.




pursuant to section 2511(a)(1) as follows:

           To satisfy the requirements of section 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to
     relinquish parental claim to a child or a refusal or failure to
     perform parental duties. In addition,

         Section 2511 does not require that the parent
         demonstrate both a settled purpose of relinquishing
         parental claim to a child and refusal or failure to perform
         parental duties.   Accordingly, parental rights may be
         terminated pursuant to [s]ection 2511(a)(1) if the parent
         either demonstrates a settled purpose of relinquishing
         parental claim to a child or fails to perform parental
         duties.

         Once the evidence establishes a failure to perform
         parental duties or a settled purpose of relinquishing
         parental rights, the court must engage in three lines of

         conduct; (2) the post-abandonment contact between
         parent and child; and (3) consideration of the effect of

                                    -6-
J-S36016-14


            termination of parental rights on the child pursuant to
            [s]ection 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted).

                                                          urt has stated:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this
     Court has held that the parental obligation is a positive duty
     which requires affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in t

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed
     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or

     others provide the child with . . . her physical and emotional
     needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 582
Pa. 718, 872 A.2d 1200 (2005) (internal citations omitted).




                                     -7-
J-S36016-14


      On appeal, Mother argues that the trial court erred in terminating her



contends that she is compliant with her FSP objectives. Id. at 9.



the trial court reviewed the record and the evidence presented, and

concluded that it is clear from the record that, for a period of six months

leading up to the filing of the petition for involuntary termination, Mother

failed to perform any parental duties for the Children.     Trial Ct. Op. at 3

(unpaginated).

      The trial court found that

      the testimony established [M]other failed to sign consent forms
      for medical and mental health treatment for the [C]hildren.
      Moreover, [M]other failed to attend medical appointments for the
      [C]hildren. Mother also failed to attend confirmed visits with the
      [C]hildren. Mother does not have appropriate housing for the
      [C]hildren. Testimony from the social worker indicated [M]other
      was unable to control the behaviors of S.J.M. during the visits.

Trial Ct. Op. at 3 (unpaginated). The trial court also found that Mother failed

to provide adequate supervision for the Children in the home. Id. at 4.

      The testimony established that prior reunification efforts between the

Children and Mother were unsuccessful due to a lack of stable housing and



matter, the trial court found that Mother failed to fulfill her parental duties

and responsibilities for two years. Id. at 5 (unpaginated). The testimony

established that the Children are in a stable environment. Therefore, we are


                                     -8-
J-S36016-14


constrained to conclude that the trial court properly t

parental rights pursuant to section 2511(a)(1). We will not disturb the trial

                           In re M.G., 855 A.2d at 73-74.



rights would affect the needs and welfare of Children pursuant to 23



specifically directed to a consideration of whether termination of parental

rights would best serve the developmental, physical and emotional needs of

the child. See In Re C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005),

appeal denied

love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of th             Id. at 1287 (citation omitted). We have

instructed that the court must also discern the nature and status of the

parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond. See id.

      The trial court fo

Children would serve the developmental, physical, and emotional needs and

welfare of Children. Trial Ct. Op. at 5 (unpaginated).      The trial court found

                                                  ship between [M]other and

                                                                          Id. at

4.




                                      -9-
J-S36016-14


      [T]he testimony established the Children indicated they did not
      want to leave their respective foster parents.        Moreover
      testimony revealed E.J.M. refused to attend visits.       E.J.M.
      refused to communicate with [M]other during visits.      Lastly,
      testimony revealed the [C]hildren have stated they do not want
      to return to their parents.

Trial Ct. Op. at 5 (unpaginated) (citations omitted).       Shaketta Crawford

testified that Mother is more of a friend to the Children than a mother. N.T.,

8/6/13, at 20.    Sabrina Hall testified that Mother loves the Children, but

there is no bond with Mother and the Children.        Id. at 63.   Ms. Hall also

testified that termi

best interest, and the Children would not suffer emotional harm from

                                        Id. at 64.

      The trial court found that the Children have bonded with their foster

parents.    Trial Ct. Op. at 5 (unpaginated).        The trial court found the



                              Id. Ms. Crawford and Lakeisha Grant testified

that the Children have a parent-child bond with their foster parents, and not

Mother.    N.T. at 24-25; 50-52.     Ms. Grant testified that the Children call



mother. Id. at 52. Moreover, Ms. Crawford testified that foster mother is



                        Id. at 25.

      While Mother argues that she loves the Children and has a bond with

                                                                               t

                                     - 10 -
J-S36016-14

preclude a termination.    See In re L.M., 923 A.2d 505, 512 (Pa. Super.

2007).   Likewise, we have stated that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition. See In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super.

2008).




that there was no bond between Mother and the Children which, if severed,



parental rights would best serve the needs and welfare of the Children.

                                                              See In re M.G.,
855 A.2d at 73-74.



parental rights on the basis of section 2511(a)(1) and (b).

      Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/3/2014




                                     - 11 -
J-S36016-14




              - 12 -